                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION




XAVIER DANIELS,
WASEEM DAKER,



                                           6:16cv-94
   V.                                      17-14067-D


UPTON,
Georgia Department of Corrections,
individual capacity,
WARDEN, GEORGIA STATE PRISON,
SMIT SP WARDEN,




                                ORDER


The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit,

IT IS HEREBY ORDERED that the order of the United States Court of


Appeals for the Eleventh Circuit is made the order of this Court.

              SO ORDERED, this             day of December 2018.




                                                )ISTRICT    COURT
                                     ?HERN DISTRICT   OF   GEORGIA
